Citation Nr: 0033946	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-18 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 8, 1990 
for the award for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of San Juan, Puerto Rico, RO.  

The RO granted entitlement to TDIU in an April 1995 rating 
decision, setting the effective date of the award from 
January 20, 1995.  By a May 30, 1996 rating decision, the RO 
found clear and unmistakable error (CUE) in the April 1995 
rating decision and changed the effective date of the award 
to June 8, 1990.  

The veteran's representative has raised other issues that are 
not currently before the Board, most of which involved 
actions that predated the Board's February 22, 1996 decision.  
The veteran's representative also requested that the Board 
assign the docket number used at the time of the Board's 
February 1996 decision or to assign a docket number 
"commensurate with a 1-9 dated March 11, 1987."  As these 
arguments involved actions taken before the Board's February 
1996 decision, in June 2000 the veteran's representative was 
invited to file a motion for reconsideration or for CUE 
involving the Board's February 1996 decision.  The 
representative declined the invitation.  

Among the arguments raised by the veteran's representative 
was a challenge to the propriety of the termination of a 
separate evaluation for a tender postoperative scar on the 
right knee.  This action was taken by the RO in an October 
1986 rating decision, effective March 1, 1987.  The veteran 
filed his notice of disagreement in January 1987 and 
perfected his appeal in March 1997 following receipt of a 
statement of the case earlier that month.  A June 1992 Board 
remand included the issue of entitlement to an increased 
rating for a right knee disability, evaluated as 40 percent 
disabling.  As reported, this issue was appealed from an 
October 1990 decision.  Subsequently, in a February 22, 1996 
decision, the Board denied entitlement to a rating in excess 
of 40 percent for the service-connected right knee 
disability.  The Board's February 1996 decision is final.  
Accordingly, the matter of the propriety of the termination 
of a separate 10 percent rating for a postoperative scar on 
the right knee is not now before the Board.

The veteran's representative also raised the issue of 
entitlement to an increased evaluation and earlier effective 
date for status post rupture of the medial meniscus of the 
right knee with flexion contracture.  The matter arose out of 
the June 18, 1990 rating decision by which the RO assigned a 
40 percent rating for the service-connected right knee 
disability, effective January 22, 1987.  The veteran was 
provided notice of that determination by correspondence dated 
on July 5, 1990, which predated the Board's February 1996 
decision that denied a rating in excess of 40 degrees for the 
right knee disability.  Therefore the question of entitlement 
to an increased rating for a right knee disability is not 
currently before the Board.  With respect to the claim for an 
earlier effective date for the rating of 40 percent, no 
notice of disagreement was filed within a year from the date 
of notification of the assignment of an effective date for 
the award.  

The veteran's representative also raised the matter of 
whether the veteran is entitled to an increased rating and an 
earlier effective date for lumbar paravertebral myositis, 
residuals of back strain.  The record shows that service 
connection was denied for a back condition in a June 9, 1987 
rating decision; service connection was granted for lumbar 
paravertebral myositis with residuals of back strain in a 
June 18, 1990 rating decision.  An evaluation of 10 percent 
was assigned from March 11, 1987 and a 20 percent rating was 
assigned from May 2, 1990.  The veteran was notified of that 
determination by a July 5, 1990 notice.  No notice of 
disagreement was filed within the one-year period after 
notification to the veteran.  Because of the absence of a 
notice of disagreement as to the effective date and the 
disability rating, these matters are not currently before the 
Board. 

Finally, the veteran's representative raised the issue of 
entitlement to service connection for a neuropsychiatric 
disorder.  This argument appears to relate to the RO's April 
1995 rating decision that granted service connection for a 
nervous condition as a result of the service-connected back 
disability and included the psychiatric disability under 
Diagnostic Code 9505 with the back disability.  The veteran 
was given notice of that determination in a letter dated in 
June 1995.  No notice of disagreement pertaining to that 
issue was filed.  For example, the notice of disagreement 
received in August 1995 did not address the neuropsychiatric 
disability.  Consequently, this matter is not currently 
before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran filed an informal claim for TDIU on February 
23, 1990.  

3.  The veteran was sent a TDIU claim form in May 1990.  

4.  The veteran's formal claim for TDIU was received on June 
8, 1990.  

5.  The RO granted entitlement to TDIU from January 20, 1995; 
the veteran had a combined rating of 60 percent from June 8, 
1990 and of 90 percent from January 1995.  Thus, the reason 
for the effective date assigned in the RO's decision was 
based on the finding that the veteran did not meet schedular 
requirements set forth in 38 C.F.R. § 4.16(a) prior to the 
grant for service connection for the back disability and the 
referral for an extraschedular rating.  

6.  The veteran was notified of that determination in June 
1995.  

7.  He submitted a notice of disagreement in August 1995.  

8.  In a May 30, 1996 rating decision, the RO reviewed the 
effective date of the award of TDIU, finding that clearly and 
unmistakable error was committed in the April 1995 rating 
decision that set the effective date of the award of TDIU 
from January 1995; the RO in the May 30, 1996 rating decision 
set the effective date of the award at June 8, 1990.  

9.  The evidence does not establish that the veteran became 
unemployable within one year of the February 23, 1990 claim.  


CONCLUSION OF LAW

An effective date of February 23, 1990, and no earlier, is 
warranted for a total rating based on individual 
unemployability due to service-connected disability.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104; (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case entitlement to TDIU was established in 
a rating decision dated in April 1995.  By a May 30, 1996 
rating decision, the RO found that there was CUE in the 
assignment of the effective date of the award of TDIU in the 
April 1995 rating decision.  As a consequence, the original 
effective date of January 20, 1995 was changed to June 8, 
1990.  This date is the date of the formal claim for TDIU.  

The veteran and his representative argue that he is entitled 
to an earlier effective for the award of TDIU.  In 
particular, they argue that the veteran is entitled toTDIU 
from the date of the original claim in March 1989 or earlier.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The listed exceptions to the general rule stated above 
includes one that applies to increases in disability 
compensation.  The effective date of such an increase will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise the 
effective date will be the date the claim is received or the 
date entitlement to the benefit arose, whichever is later.  
38 C.F.R. § 3.400(o).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.  The RO, in its May 1996 rating decision, used 
the third alternative - the date of the claim - as the basis 
for the effective date of TDIU.  I find, for the reasons and 
bases set forth below, that the date of the claim for TDIU 
was February 23, 1990, rather than June 8, 1990, and that the 
increase in disability neither preceded the claim by a year 
or less nor did it occur after the date of the claim.  
Consequently, the effective date of the TDIU rating should be 
February 23, 1990, and no earlier.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).  The initial inquiry involves ascertaining the 
date of the claim.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.  

In the veteran's case, his formal application for TDIU was 
received on June 8, 1990, as noted above.  However, a VA Form 
21-4138, statement in support of claim, was received by the 
RO on February 23, 1990.  By this statement the veteran 
indicated an intent to apply for TDIU.  In response, the RO 
sent him an application for TDIU, which he returned within 
one year of the filing of the informal claim.  Consequently, 
the February 23, 1990 statement satisfies the requirements of 
an informal claim for TDIU under the above-stated provisions.  

No correspondence and no clinical record, dated prior to 
February 23, 1990, indicates the specific benefit sought or a 
reasonable probability of entitlement to benefits.  
Consequently, there is no basis for a finding that an 
informal claim was filed earlier than February 23, 1990 under 
the provisions of 38 C.F.R. § 3.155.  Next, the Board must 
consider the veteran's allegation that his entitlement to 
TDIU arose prior to February 23, 1990.  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The May 1996 rating decision, which assigned the current 
effective date of TDIU of June 8, 1990, lists the veteran's 
service-connected disabilities as status post rupture of the 
medial meniscus of the right knee, evaluated as 40 percent 
from January 22, 1987 to January 19, 1995; status post 
rupture of the medical meniscus of the right knee, with 
clinical right L4-L5-S1 radiculopathy and foot drop, 
evaluated at 60 percent disabling from January 20, 1995; and 
bilateral degenerative sacroiliitis, lumbar paravertebral 
myositis residuals of back strain and depressive disorder 
evaluated as 40 percent disabling from June 6, 1990.  The 
combined disability evaluations are 60 percent from June 8, 
1990 and 80 percent from January 10, 1995.  

The Ro concluded in the May 1996 rating decision that the 
veteran satisfied the percentage requirements of 
38 C.F.R. § 4.16(a) from June 8, 1990 as he had one 
disability ratable at 60 percent or more.  In so doing, the 
RO considered the knee and back disabilities as affecting a 
single body system and thus, by application of 
38 C.F.R. § 4.16(a)(3), they constituted one disability for 
the purposes of 38 C.F.R. § 4.16(a).  

The Board notes, however, that the formal TDIU claim received 
on June 8, 1990, was filed in response to the RO's May 31, 
1990, letter, which sent the VA Form 21-8940 to the veteran.  
The RO's May 1990 letter, in turn, has been in response to 
the veteran's VA Form 21-4138, received by the RO on February 
23, 1990, which was an informal claim for TDIU.  Thus, under 
38 C.F.R. § 3.155(a), the formal claim - which was received 
within one year of the filing of the informal claim -- is 
considered filed as of the date of the informal claim.  
Consequently, an effective date based on the date of the 
claim should be February 23, 1990 rather than June 8, 1990.

In addressing the second question - whether the effective 
date of the award should be based on the facts found rather 
than the date of the claim (under either the first or second 
choice of the Harper analysis, above) -- the Board has 
considered the judicial interpretation of the law pertaining 
to TDIU claims.  In Hatlestad, v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated there was a need 
to discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, a 
subjective standard is embodied in these criteria.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  There is no 
circumstance of education or employment, noted in the record 
that would have placed this veteran, rated at a combined 
rating of 60 percent, in a different category or position 
than any other veteran so rated.  For the veteran to prevail, 
it is necessary that the record reflect some factor which 
takes his case outside the realm of the usual.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence dated within one year prior to the February 23, 
1990 informal claim consists of reports of VA inpatient and 
outpatient treatment primarily for the veteran's nonservice 
connected psychiatric condition.  The information available 
concerning the service-connected back condition includes a 
May 1989 hospital record that shows that the veteran 
complained of exquisite low back pain and demonstrated a 
positive straight leg raising test.  In August 1989 the 
veteran was noted to have chronic low back pain, and physical 
examination revealed muscle spasm.  In addition, it was noted 
that the veteran used a lumbosacral corset.  

With respect to the right knee, records reflect that the 
veteran was hospitalized in May 1989 for internal derangement 
and an anterior cruciate ligament tear.  At that time, the 
veteran demonstrated a range of motion in the knee from 15 
degrees to 80 degrees secondary to pain.  In August 1989, he 
as observed to wear a knee brace.  

The veteran was educated through 2 years of college and has a 
work history as loss control consultant in accounting 
departments of financial institutions and insurance 
companies.  

The evidence dated within one year prior to the February 23, 
1990 claim does not indicate any circumstance that would 
support a finding that the veteran became unemployable within 
the one year prior to the date of the February 1990 claim.  
Nor does the evidence clearly establish that entitlement to 
TDIU was factually ascertainable subsequent to the date of 
the February 1990 claim.  Consequently, the preponderance of 
the evidence favors a effective date earlier than June 8, 
1990, but no earlier than the date of the February 23, 1990 
claim, for the award of TDIU.  


ORDER

An effective date of February 23, 1990 is granted for the 
award for a total disability rating based on individual 
unemployability due to service-connected disability.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

